IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-20427
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ALFREDO JIMENO,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-88-CR-269-1
                      --------------------

                         December 14, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     In 1989, Alfredo Jimeno pleaded guilty to one count of

conspiracy to possess with intent to distribute in excess of five

kilograms of cocaine, and was sentenced in accordance with a plea

agreement to 262 months imprisonment, a five-year term of

supervised release, and a $50 special assessment.   In February

1999, Jimeno filed a motion for reduction of sentence.   As

authority for his motion, Jimeno cited Fed. R. Crim. P. 35(b) and

18 U.S.C. § 3553(e), which authorize a district court, upon

motion of the Government, to reduce a defendant’s sentence to

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 99-20427
                                -2-

reflect the defendant’s substantial assistance in investigating

or prosecuting another person.   The district court dismissed the

motion and denied Jimeno’s subsequent motion for reconsideration.

     Because the district court was without jurisdiction to

consider Jimeno’s motion, we affirm.   Section 3553(e) is the

statutory authority for imposing an original sentence below the

statutory minimum for substantial assistance “[u]pon motion of

the Government.”   18 U.S.C. § 3553(e) (emphasis added).   Rule

35(b) operates after imposition of the original sentence, but

that rule was amended in 1987 to provide that only the Government

can file a motion for reduction of a defendant’s sentence.      See

Rule 35(b), historical note, 1991 amendment.    By the plain

language of the amended Rule 35(b), resentencing is permitted

only on the Government’s motion.   United States v. Early, 27 F.3d
140, 141 (5th Cir. 1994) (citations omitted).    Thus, the district

court did not have jurisdiction to entertain Jimeno’s motion to

reduce his sentence.

     AFFIRMED.